—Order of disposition, Family Court, New York County (Jeffrey Gallet, J.) entered on or about August 4, 1993, terminating respondent’s parental rights upon a finding of permanent neglect, and committing custody of the child to petitioners Commissioner of Social Services and child care agency, unanimously affirmed, without costs.
The proof established by clear and convincing evidence that the agency’s efforts to develop and encourage a meaningful parental relationship, which included referral to drug rehabilitation and parenting programs and other services, were diligent, but unsuccessful. Despite respondent’s intermittent efforts to visit the child, she consistently failed to plan for the child, which required, at a minimum, that she successfully achieve rehabilitation from her drug dependency (see, Matter of Wesley F., 190 AD2d 576; Matter of June Y., 128 AD2d 538). As is oft-stated, " 'the agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments’ ” (Matter of O. Children, 128 AD2d 460, 464, quoting Matter of Sheila G., 61 NY2d 368, 385). Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.